     Case 2:20-cv-01975-KJM-DMC Document 29 Filed 07/27/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LANE LABBE, et al.,                               No. 2:20-CV-1975-KJM-DMC
12                       Plaintiffs,
13           v.                                         ORDER
14    DOMETIC CORPORATION,
15                       Defendant.
16

17                  Plaintiffs, who are proceeding with retained counsel, bring this civil action.

18   Pending before the Court is the parties’ joint motion for a protective order, ECF No. 25. By way

19   of the joint motion, each side seeks approval of their version of a protective order. Each side has

20   presented the Court with a statement of their position concerning the discovery dispute, as well as

21   their requested version of a protective order. Pursuant to Eastern District of California Local Rule

22   251(a), the matter is hereby set for a hearing before the undersigned in Redding, California, on

23   August 4, 2021, at 10:00 a.m. No further briefing is necessary.

24                  IT IS SO ORDERED.

25   Dated: July 27, 2021
                                                           ____________________________________
26                                                         DENNIS M. COTA
27                                                         UNITED STATES MAGISTRATE JUDGE

28
                                                       1
